DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-10, 12-13 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 10-11 and 15-17 of U.S. Patent No. US 10,986,308. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in claims 1-2, 8-10, 12-13 and 18-20 are fully disclosed or transparently found with obvious wording variations in claims 1, 3, 6-8, 10-11 and 15-17 of U.S. Patent No. ‘308 and, allowing the .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 defines a computer program storage medium embodying functional descriptive material.  However, the claim does not define a non-transitory computer readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  That is, the scope of the presently claimed program can range from paper on which the program is written, to a program simply contemplated and memorized by a person.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US 2017/0302719 A1.
Considering claim 18, Chen discloses all claimed subject matter:
a) estimating a camera path from the set of regions of interest corresponding to the frames of the video with a first aspect ratio, (the global motion estimator of the auto-zoom engine 164 can estimate the motion of the camera, ¶¶ 0077, 0080; tracking video stream and target video stream are obtained, Abstract; a zoom region may be determined based on the foreground (tracked object) and/or global motion (e.g., camera motion); global motion 244, ¶ 0067). 
(zoom regions 246 and 248, sub crops of the previous and current frames, respectively, Fig.2. The zoom controller can produce cropped image (e.g. cropped frames), and may crop and/or scale the input images according to the zoom region; ¶ 0079).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2017/0302719 A1.
Considering claim 1, Chen discloses the following claimed subject matter, including the  computer-implemented method, comprising:
a) identifying regions of interest corresponding to frames of a video (identifies one or more regions of interest in one or more frames 404/406/408, Fig.4; current and previous fames and zoom regions 246 and 248, Fig. 1); 
b) determining a camera path based on the regions of interest and an application of weighting to one or more types of camera movement across the frames of the video (the global motion estimator of the auto-zoom engine 164 can estimate the motion of the camera, ¶¶. 0077, 0080; tracking video stream and target video stream are obtained, Abstract; a zoom region may be determined based on the foreground (tracked object) and/or global motion (e.g., camera motion);  global motion 244, ¶ 0067);
c) positioning sub crops on the frames of the video based on the determined the [sic]camera path (zoom regions 246 and 248, sub crops of the previous and current frames, respectively; Fig.1);
generating a cropped video by cropping the frames of the video based on the positioned sub crops, wherein a position of at least one sub crop of the sub crops has been shifted based on a composition of a corresponding original frame (The zoom controller can produce cropped image (e.g. cropped frames, may crop and/or scale the input images according to the zoom region; ¶ 0079).

As to claim 3, see the rejection of claim 1(c-d).
As to claim 4, see the rejection of claim 1(d).
As to claim 5, see Fig.2 showing zoom regions in frames.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2017/0302719 A1 in view of Wolf et al., US 2011/0199536 A1.
Chen fails to disclose the claimed “the actions further comprising: identifying a first region of interest across the video, the first region of interest identified using saliency mapping for a first frame of the video to find a region of interest for the first frame,” However, the method of saliency mapping would be obvious to the skilled in the art since it was known before the claimed invention. In this regard, and in the same field of art, Wolf discloses system and method of providing an output image. Specifically, Wolf et al. discloses saliency mapping (para. 0108) that the weighting (para. 0145) depends on the face detector saliency map W.sup.t=0.2(1+S.sub.F), (para. 0062; Figs. before the effective filing date of the claimed invention to modify the system of Chen, such being typical considerations of the skilled artisan, by incorporating the teaching of the prior art in saliency mapping. Doing so would improving the detection or identification of the desired video. 

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2017/0302719 A1 in view of Sharma et al. US 20180108158 A1.
Regarding claims 2 and 19, Chen does not disclose “performing composition preservation, that includes shifting the at least one sub crop based on a composition of a corresponding original frame. Sharma discloses Context Aware Clipping Mask. Specifically, Sharma teaches that …a user might have a preference for photo texts with high visual composition and content preservation and consider boundary simplicity to be less important.  In such an example, the user assigns a lower weight to the boundary simplicity score than to the visual composition or content preservation scores.  The image rect with a highest overall score is selected from the plurality of rects. See, ¶. [0076] Step 708. Therefore, it would have been obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen, such being typical considerations of the skilled artisan, by composition and content preservation methods taught by Sharma.  Doing so would enhance the utilization efficiency of the reference.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2019/0182428 A1 in view of Kang et al. 2018/0115706 A1.
Considering claim 1, Huang discloses the following claimed subject matter, including a computer-implemented method, comprising:
a) identifying regions of interest corresponding to frames of a video (A region of interest (ROI) selection unit 312 [Fig. 3A] may provide data to the ISP 308 for the selection of a region of interest within the image data; ¶¶ 0049-50; ROI, 704, Fig.7);
c) positioning sub crops on the frames of the video based on the determined the [sic]camera path (“The rolling-shutter correction and warp unit 326 may crop the image information, correct for distortions in the image caused by the lens 304, and may apply the transformation matrix to the image information.  Thus, the rolling-shutter correction and warp unit 326 may provide as output of a corrected image 328 based on the cropping, distortion correction…” (¶¶ 0056, 0079)); 
d) generating a cropped video by cropping the frames of the video based on the positioned sub crops, wherein a position of at least one sub crop of the sub crops has (portions of the captured and/or transformed image that lie within the image crop margin 608 defined by the threshold boundary 606 will be output for display, storage, or further image processing, ¶ 0087. Huang also teaches different shifts at different parts of the image are considered, ¶ 0079; See also ¶¶ 0088-94).
	Except for;
b) determining a camera path based on the regions of interest and an application of weighting to one or more types of camera movement across the frames of the video. Huang discloses that Image stabilization (IS) refers to the process of detecting and correcting spurious motion introduced due to camera shake during the capture of an image or video. Spurious global motion may include any deviation from an intended camera path and jitter introduced due to unintended camera movement, ¶ [0003]). Huang does not specifically disclose an application of weighting to one or more types of camera movement across the frames of the video. However, applying weighting values in order to compensate for any short coming or to estimate a function would be obvious to those with ordinary skill in the art. In that regard, and in a similar field of art, Kang teaches controlling generation of hyperlapse from wide-angled panoramic videos. Specifically, Kang discloses “a smoothed camera path is automatically determined using at least one region of See Abstract; Camera path planning engine 126, ROI detection 114; Figs. 1A-B; col. 1, lines 35-41 and 46-55). Some example techniques have adopted structure-from-motion to estimate 6D camera poses and reconstruct three-dimensional (3D) scenes of first-person videos, and have optimized a virtual 6D camera path that is smoothed in location and orientation….The output videos have been generated from the optimized camera path using image-based rendering... col. 5, lines 8-19; col. 6, lines 13-18; see also col. 12, lines 63+). Furthermore, Kang teaches that the weight…is defined by the time difference between the current path and the regions of interest (¶ 0087). It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference of Huang, such being typical considerations of the skilled artisan, by providing or incorporating the method of generating optimized camera path taught by Kang, for the purpose of obtaining an enhanced camera path and thus improving the rendering of the output video images. 

As to claim 3, see the rejection of claim 1.  
4, The computer-implemented method of claim 1, wherein generating the cropped video includes cropping the frames of videos based on the sub crops (only those portions of the captured and/or transformed image that lie within the image crop margin 608 defined by the threshold boundary 606 will be output for display, storage, or further image processing, ¶ 0087; see also ¶¶ 0088-94).

As to claim 5, presenting the cropped video for display, is inherently disclosed.
As to claim 6, see ¶¶ 0077 and 0091. 
As to claim 7, see the rejection of claim 1(b). 
In regards to claim 8, see output for display, [0070].
Regarding claim 9, see the rejection of claim 1.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner et al. US 2008/0291265 A1 discloses a region of Interest detector Module (FTROID) 340, Fig.3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
January 28, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422